484 F.2d 959
Appeal of PROFESSIONAL PERSONNEL OF VAN DYKE. Ronald BRADLEY et al.v.William G. MILLIKEN et al.
No. 72-2008.
United States Court of Appeals,Sixth Circuit.
July 2, 1973.

Ross, Bruff & Henriksen, Mount Clemens, Mich., for appellants.
Louis R. Lucas, Ratner, Sugarmon & Lucas, Memphis, Tenn., for plaintiffs.
Frank J. Kelley, Atty. Gen. of Michigan, Lansing, Mich., for defendants.
Before PHILLIPS, Chief Judge, and EDWARDS and PECK, Circuit Judges.

ORDER

1
This is an appeal by Professional Personnel of Van Dyke, which is the exclusive bargaining agent for the teaching personnel of the Van Dyke School District.  Appellants undertook to intervene in the District Court in the case of Bradley v. Milliken.  On March 15, 1972, the District Court denied the motion of appellants to intervene.  On April 11, 1972, appellants filed a petition for rehearing of their motion to intervene.  On June 29, 1972, the District Court affirmed its previous denial of the motion.


2
Upon consideration, it is ordered that the decision of the District Court denying to appellants the right to intervene is vacated and the case is remanded to the District Court with directions to grant the motion to intervene.


3
Entered by order of the court.